DETAILED ACTION
This is an Office action based on application number 16/323,835 filed 7 February 2019, which is a national stage entry of PCT/US17/45930 filed 8 August 2017, which claims priority to US Provisional Application No. 62/376,760 filed 18 August 2016. Claims 1, 3-4, 6-14, 16-18, and 20-21 are pending. Claims 2, 5, 15, and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 6, 8-14, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (US Patent Application Publication No. US 2013/0043058 A1) (Shanai 058) in view of Bae et al. (US Patent Application Publication No. US 2010/0159234 A1) (Bae) and Fujimoto et al. (JP 2002-146118A), and as evidenced by Adamec et al. (US Patent Application Publication No. US 2009/0026384 A1) (Adamec).

Regarding instant claims 1 and 6, Shanai 058 discloses an adhesive film and an adhesive layer formed on the insulation film, wherein the adhesive layer includes a copolyamide resin (Abstract; page 2, paragraph [0039]). In Example 1, the polyamide adhesive has a melting point of 114 ºC (page 5, paragraph [0086]). Other examples use adhesive layers that include different polyamide materials with melting points of 124 ºC, 106 ºC, and 146 ºC (Examples 2-4 in Table 1 pages 7-8). Generally, Shanai 058 discloses that the copolyamide resin has a melting point of from 100 to 150 ºC (page 3, paragraph [0048]).

	Shanai 058 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimides and polyamides (paragraphs [0105-0106]). Bae is construed to establish that polyimides and polyamides are art recognized functionally equivalent and interchangeable materials for the formation of an insulation layer that supports an adhesive used in electrical applications.
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyimide insulation layer of Shanai 058 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides and polyimides are art recognized as functionally equivalent and interchangeable materials 
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
	Therefore, it would have been obvious to combine Bae and Fujimoto with Shanai 058 to obtain the invention as specified by the instant claims.

Regarding instant claim 3, Shanai 058 in view of Bae and Fujimoto is relied upon as described above. The limitation of the bonding performance temperature is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP § 2113.
	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 8, Adamec provides evidence that polyamides, including those used as insulators, have a Young’s modulus in the range of 2.3 GPa (paragraph [0030]).

Regarding instant claim 9, FIG. 1 of Shanai ‘058 shows a cross-sectional view of the adhesive film which shows insulation film layer 1 to be rectangular, thus having a uniform cross-section as claimed (page 2, paragraph [0034; 0039]).

Regarding instant claim 10, FIG. 1 of Shanai ‘058 shows the adhesive layer 2 in direct contact with insulation film layer 1 (page 2, paragraph [0034; 0039]).

Regarding instant claim 11, Shanai ‘058 describes a polyamide adhesive layer (page 2, paragraph [0039]) (i.e., a polyamide adhesive layer comprising a polyamide).

Regarding instant claims 12 and 14, Shanai 058 discloses an adhesive film and an adhesive layer formed on the insulation film, wherein the adhesive layer includes a copolyamide resin (Abstract; page 2, paragraph [0039]). In Example 1, the polyamide 
	Shanai 058 further discloses that the insulation layer is composed of a polyimide resin (page 2, paragraph [0051]).
	Furthermore, in FIG. 2, Shanai 058 illustrates that two adhesive films are bonded together to form a flat cable having metal conductor elements 5 located between the adhesive film, wherein the additional adhesive film (i.e., the insulation film layer of the bottom of the adhesive film) reads on a substrate layer comprising a polyimide of the top adhesive film.
	Shanai 058 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimides and polyamides (paragraphs [0105-0106]). Bae is construed to establish that polyimides and polyamides are art recognized functionally equivalent and interchangeable materials for the formation of an insulation layer that supports an adhesive used in electrical applications.
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyimide insulation layer of Shanai 058 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides and polyimides are art recognized as functionally equivalent and interchangeable materials the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
	Therefore, it would have been obvious to combine Bae and Fujimoto with Shanai 058 to obtain the invention as specified by the instant claims.

Regarding instant claim 13, Shanai 058 in view of Bae and Fujimoto is relied upon as described above. Although Shanai 058 does not expressly specify that the Young’s modulus of the substrate layer and the adhesive film is greater than the Young’s modulus of the substrate layer alone, the additional of an adhesive film to the 

Regarding instant claims 16-17 and 20, Shanai 058 discloses an adhesive film and an adhesive layer formed on the insulation film, wherein the adhesive layer includes a copolyamide resin (Abstract; page 2, paragraph [0039]). In Example 1, the polyamide adhesive has a melting point of 114 ºC (page 5, paragraph [0086]). Other examples use adhesive layers that include different polyamide materials with melting points of 124 ºC, 106 ºC, and 146 ºC (Examples 2-4 in Table 1 pages 7-8). Generally, Shanai 058 discloses that the copolyamide resin has a melting point of from 100 to 150 ºC (page 3, paragraph [0048]).
	Shanai 058 further discloses that the insulation layer is composed of a polyimide resin (page 2, paragraph [0051]).
	Shanai 058 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimides and polyamides (paragraphs [0105-0106]). Bae is construed to establish that polyimides and polyamides are art recognized functionally equivalent and interchangeable materials for the formation of an insulation layer that supports an adhesive used in electrical applications.
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyimide insulation layer of Shanai 058 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides and polyimides are art recognized as functionally equivalent and interchangeable materials the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
	The limitations of the bonding performance temperature and heat performance temperature is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant 
	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature and the same heat resistance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Bae and Fujimoto with Shanai 058 to obtain the invention as specified by the instant claims.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai 058 in view of Bae and Fujimoto, as applied to claims 1 and 16 above, and further in view of Bohringer et al. (US Patent Application Publication No. US 2002/0155307 A1) (Bohringer).

Regarding instant claims 4 and 18, Shanai 058 in view of Bae and Fujimoto discloses the adhesive film comprising a polyamide insulating layer as cited in the rejections of claims 1 and 16, above, but does not explicitly disclose that the polyamide layers are high density layers.
	However, Bohringer discloses non-porous membranes containing polyamide-4,6 (Title). Bohringer discloses that said membranes are suitable for use in thermally protective applications (paragraph [0007]), which is analogous to the insulation applications of Shanai 058 in view of Bae and Fujimoto. Bohringer teaches that such membranes have high heat resistance (paragraph [0045]).
	In the original disclosure, Applicant characterizes a high density layer is opposite to an expanded, porous layer (see Specification at page 3, lines 5-6). Therefore, the non-porous membrane of Bohringer is construed to be a high density polyamide layer as required by the instant claims.
	In the original disclosure, Applicant characterizes a high density layer is opposite to an expanded, porous layer (see Specification at page 3, lines 5-6). Therefore, the non-porous membrane of Bohringer is construed to be a high density polyamide layer as required by the instant claims.
	Therefore, it would have been obvious to combine Bohringer with Shanai 058 in view of Bae and Fujimoto to obtain the invention as set forth by the instant claims.

Claims 1, 3, 6-9, 11-14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai (US Patent Application Publication No. US 2012/0255761 A1) (Shanai 761) in view of Bae and Fujimoto, and as evidenced by Adamec.

Regarding instant claims 1 and 6, Shanai 761 discloses an adhesive film comprising an insulating film 1 and an adhesive layer 3 as shown in FIG. 1 (page 3, paragraph [0054]). The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin (page 3, paragraph [0055]).
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimides and polyamides (paragraphs [0105-0106]). Bae is construed to establish that polyimides and polyamides are art recognized functionally equivalent and interchangeable materials for the formation of an insulation layer that supports an adhesive used in electrical applications.
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyimide insulation layer of Shanai 761 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides and polyimides are art recognized as functionally equivalent and interchangeable materials 
the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.
	Therefore, it would have been obvious to combine Bae and Fujimoto with Shanai 761 to obtain the invention as specified by the instant claims.

Regarding instant claim 3, Shanai 761 in view of Bae and Fujimoto is relied upon as described above. The limitation of the bonding performance temperature is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents 
	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 7, Shanai 761 further discloses that the thickness of the insulating layer is not less than 9 µm and not more than 100 µm  (paragraph [0056]) (0.009 mm to 0.1 mm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 8, Adamec provides evidence that polyamides, including those used as insulators, have a Young’s modulus in the range of 2.3 GPa (paragraph [0030]).

Regarding instant claim 9, FIG. 1 of Shanai 761 shows a cross-sectional view of the adhesive film which shows insulation film layer 1 to be rectangular, thus having a uniform cross-section as claimed.  Also see description at page 2, paragraph [0045].

Regarding instant claim 11, Shanai 761 describes a polyamide adhesive layer (page 3, paragraph [0060]) (i.e., a polyamide adhesive layer comprising a polyamide).

Regarding instant claim 12 and 14, Shanai 761 discloses an adhesive film comprising an insulating film 1 and an adhesive layer 3 as shown in FIG. 1 (page 3, paragraph [0054]). The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin (page 3, paragraph [0055]).
	FIG. 3 of Shanai ‘761, two adhesive films are bonded together to form a flat cable having metal conductor elements 7 located between the adhesive films. The additional adhesive film (such as the insulation film layer of the bottom adhesive film) reads on a substrate layer for the top adhesive film.
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film 
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyimide insulation layer of Shanai 761 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides and polyimides are art recognized as functionally equivalent and interchangeable materials 
the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.

	
Regarding instant claim 13, Shanai 761 in view of Bae and Fujimoto is relied upon as described above. Although Shanai 761 does not expressly specify that the Young’s modulus of the substrate layer and the adhesive film is greater than the Young’s modulus of the substrate layer alone, the additional of an adhesive film to the substrate film of Shanai 761 provides a thicker overall laminate and thus the combination is expected to have a greater Young’s modulus than the Young’s modulus of the substrate layer alone.

Regarding instant claim 16-17 and 20, Shanai 761 discloses an adhesive film comprising an insulating film 1 and an adhesive layer 3 as shown in FIG. 1 (page 3, paragraph [0054]). The adhesive layer includes a copolyamide resin whose melting point is between 100 °C and 150 °C (page 2, paragraph [0049]; page. 3, paragraph [0060]).
	Shanai 761 further discloses that the insulation layer is composed of a polyimide resin (page 3, paragraph [0055]).
	Shanai 761 does not explicitly disclose a polymer barrier layer comprising a fluoropolymer or polyamide having a specific melting temperature.
	However, Bae discloses an adhesive film for electric and electronic devices (Title). Bae further discloses that said adhesive film is formed on an insulation film comprising a material selected from polyimides and polyamides (paragraphs [0105-
	Further, Fujimoto discloses an insulated wire comprising a flame-retardant coating composition (Title). Fujimoto teaches that said composition comprises a polyamide having a melting temperature of greater than 200ºC in order to obtain a desired heat resistance (paragraphs [0015-0016]). The melting temperature range of Fujimoto includes the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the polyimide insulation layer of Shanai 761 with an insulation layer comprising a polyamide of Bae. The motivation for doing so would have been that polyamides and polyimides are art recognized as functionally equivalent and interchangeable materials 
the formation of an insulation layer that supports an adhesive used in electrical applications. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to select a polyamide having a melting point above 200ºC, such as those taught by Fujimoto. The motivation for doing so would have been that such polyamides provide increased heat resistance.

	Furthermore, the prior art combination encompasses an embodiment that is substantially identical to the claims, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the claimed structure (i.e., the same bonding performance temperature and the same heat resistance temperature). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Bae and Fujimoto with Shanai 761 to obtain the invention as specified by the instant claims.

Regarding instant claim 21, Shanai 761 further discloses that the thickness of the insulating layer is not less than 9 µm and not more than 100 µm  (paragraph [0056]) prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shanai 761 in view of Bae and Fujimoto, as applied to claims 1 and 16 above, and further in view of Bohringer et al. (US Patent Application Publication No. US 2002/0155307 A1) (Bohringer).

Regarding instant claims 4 and 18, Shanai 761 in view of Bae and Fujimoto discloses the adhesive film comprising a polyamide insulating layer as cited in the rejections of claims 1 and 16, above, but does not explicitly disclose that the polyamide layers are high density layers.
	However, Bohringer discloses non-porous membranes containing polyamide-4,6 (Title). Bohringer discloses that said membranes are suitable for use in thermally protective applications (paragraph [0007]), which is analogous to the insulation applications of Shanai 058 in view of Bae and Fujimoto. Bohringer teaches that such membranes have high heat resistance (paragraph [0045]).
	In the original disclosure, Applicant characterizes a high density layer is opposite to an expanded, porous layer (see Specification at page 3, lines 5-6). Therefore, the non-porous membrane of Bohringer is construed to be a high density polyamide layer as required by the instant claims.

	Therefore, it would have been obvious to combine Bohringer with Shanai 761 in view of Bae and Fujimoto to obtain the invention as set forth by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the grounds of rejection are maintained because Applicant’s arguments are unpersuasive.
Regarding all the prior art rejections of record, Applicant appears to present a single argument. Applicant contends that the prior art references of record fail to disclose or suggest all of the claimed limitations. Specifically, Applicant contends that the prior art references fail to disclose or suggest an adhesive film comprising a polymer barrier layer comprising a fluoropolymer or a polyamide layer. Applicant traverses the position of the Office that it would have been obvious to replace the polyimide insulation layer of either Shanai 058 or Shanai 761 with an insulation layer comprising a polyamide layer of Bae. Applicant cites MPEP §2144.06 wherein it is stated that the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure of the mere fact that the components are functional equivalents.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        09/14/2021